T it Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Status of Claims
Claims 1-6 are pending. Claim 6 has been withdrawn due to non-elected claims. Claims 1-5 have been examined.

Claim Interpretation
Claim 1 recites “anti-I-hCG”. Since intact-hCG also known as regular hCG as indicated by Nazareth et al. (US20130164858A1, Par. 3), the term “anti-I-hCG” is interpreted using broadest reasonable interpretation as any antibody that can detect intact/regular hCG such as anti-hCG.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nylese (US20100284857A1) in view of Nazareth et al. (US20130164858A1).
	Regarding claim 1, Nylese teaches an immune device for determining whether a woman is pregnant or not (Par. 35: detecting the presence of hCG; Par. 40: urine sample from a women), the device comprising: 
a sample region for receiving a test sample obtained from the woman (Fig. 5, Par. 71: receiving source sample from the region 24); 
a conjugate region connected to and located downstream of the sample region, the conjugate region including an anti-I-hCG antibody conjugated with a probe (Fig. 6, Par. 71: a conjugate pad 84 containing detector reagent; Par. 48: a conjugate pad containing a detector reagent specific to hCG), and a third conjugate with a probe (Par. 48: control antigen may be added to the conjugate pads. Par. 38: the control antigen and second antibody species are provided in sufficient quantities that when combined they result in a visually discernable line or mark in the control zone), wherein the conjugates are not immobilized at the conjugate region (Fig. 6, Par. 45: The pad 84 is positioned for receiving source sample from the region 24 and transmitting both the detector reagent and the source sample to a single elongate test membrane 86);
a signal detection region connected to and located downstream of the conjugate region (Fig. 6, Par. 71: a single elongate test membrane 86), the signal detection region including three separated lines (Fig. 6 Par. 71: multiple test zones 90, 92, 94, 96 and 98): a first test line having an anti-I-hCG antibody immobilized at the first test line (Par. 50: the capture zones contain an immobile antibody (capture reagent) specific to hCG), and a control line having a ligand immobilized at the control line, wherein the ligand binds the third conjugate and produces a constant signal regardless of I-hCG and βcf hCG  concentrations in the test sample because the ligand does not bind I-hCG or βcf hCG (Par. 50: the control zones contain a capture reagent specific to the presence of the control antigen but not responsive to hCG); and 
a wicking region connected to and located downstream of the signal detection region (Fig. 6, Par. 71: the liquid absorbing medium 34), wherein the regions are connected such that a mobile phase moves by capillary phenomenon from the sample region to the conjugate region, from the conjugate region to the signal detection region, and from the signal detection region to the wicking region (Par. 14: the membranes are of the type which exhibit capillary flow of fluid therethrough. Fig. 6, Par. 45: The pad 84 is positioned for receiving source sample from the region 24 and transmitting both the detector reagent and the source sample to a single elongate test membrane 86. Par. 71: a liquid absorbing medium 34 is positioned to receive source sample flowing from the test membrane 86).
Nylese also teaches that it is important to confirm a healthy pregnancy by assessing the level of hCG during the first trimester (Par. 6).
Nylese does not specifically teach that the immune device comprising an anti-βcf hCG antibody conjugated with a probe in the conjugate region and a second test line having an anti-βcf hCG antibody immobilized at the second test line.
	Nazareth teaches throughout the publication rapid, sensitive diagnostic devices and methods for detecting the presence of analytes in body fluids (Par. 7). In detail, Nazareth teaches that in early pregnancy urine, the levels of hCG and its dissociation and degradation products, collectively referred to as hCG isoforms or variants, vary greatly from day to day and from subject to subject. Most pregnancy tests have been developed to preferentially detect intact hCG or to detect some combination of hCG, hCG-H, and hCG-β (Par. 4). Nazareth teaches that accurate and rapid detection of low levels of various hCG isoforms is desirable to confirm pregnancy early after conception has occurred. Further, it is desirable to minimize incidences of false negative results (Par. 6). Nazareth teaches the hCG-βcf isoform is now recognized to be a predominant form of hCG present in urine from about seven weeks of pregnancy and it has been noted that high levels of hCG-βcf can cause false negative results in urine-based pregnancy tests (Par. 5). Nazareth further teaches it is desirable to provide devices that are capable of detecting hCG-βcf in addition to one or more other hCG isoforms (Par. 7).
In detail, Nazareth teaches that the invention provides a device for detecting hCG isoforms in a liquid sample, wherein the device comprises a substrate comprising: i) a first antibody that recognizes all clinically relevant hCG isoforms; ii) a second antibody that is specific for an epitope unique to the hCG-βcf isoform; and iii) a third antibody that binds multiple hCG isoforms but not the hCG-βcf isoform (Par. 8). Nazareth teaches both of the second antibody and the third antibody can be conjugated with one or more detectable labels and the substrate comprises a release medium (known as conjugate pad in the instant application) and a capture medium (known as detection zone in the instant application) (Par. 8). Nazareth further teaches the second and third antibodies can be immobilized at one or more capture sites located on the capture medium (Par. 9). The antibody that is specific for an epitope of hCG-βcf and the antibody that recognizes multiple hCG isoforms but not the hCG-βcf isoform can be mixed and striped together or may be striped separately, depending upon the specific embodiment employed (Par. 91). Nazareth also teaches that the second and third antibodies can be mixed and deposited on the release medium and the second and third antibodies may be conjugated with one or more detectable labels (see Par. 10).
Therefore, Nazareth teaches anti- βcf-hCG can be mobilized in a separate detection region. Nazareth also teaches anti-βcf hCG antibody conjugated with a probe along with antibody to other hCG isoforms conjugated with a probe can be deposited in the conjugate region.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the immune device of Nylese, to add an anti-βcf hCG antibody conjugated with a probe in the conjugate rejoin and to use a second test line having an anti-βcf hCG antibody immobilized at the second test line, as taught by Nazareth, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the modification because Nylese seeks to accurately confirm a healthy pregnancy by assessing the level of hCG during the first trimester (Nylese, Par. 6) and Nazareth teaches that devices that are capable of detecting βcf-hCG in addition to one or more other hCG isoforms may provide enhanced sensitivity (Nazareth, Par. 7) since the hCG-βcf isoform is now recognized to be a predominant form of hCG present in urine from about seven weeks of pregnancy (Nazareth, Par. 5). In addition, Nazareth teaches the device beneficially can provide enhanced clinical sensitivity for detecting a pregnancy as compared to devices that do not include the antibody that is specific for the βcf-hCG isoform (Nazareth, Par. 15). Furthermore, Nazareth also teaches multiple different antibodies targeting various analytes can be deposited onto the conjugate pad (Nazareth Par. 9), therefore it would be obvious to use an antibody-marker conjugate which binds βcf-hCG in addition to an antibody-marker conjugate which binds I-hCG in the conjugate pad.
One of skill in the art would have a reasonable expectation of success in combining Nylese with Nazareth because both are directed to a method of analyzing hCG level using immunochromatography test strips.

Regarding claim 2, Nylese in view of Nazareth teaches the immune device wherein the probe includes at least one selected from a group consisting of gold nanoparticles (Nylese, Par. 51: the detector reagent provided in the conjugate pad 40 may be of a common format such as the type formed with colored latex beads or colloidal gold particles having conjugating antibodies attached thereto).
Regarding claim 3, Nylese in view of Nazareth teaches the immune device wherein the signal detection region includes nitrocellulose (Nylese, Par. 54: the test membranes are commonly made from polymers, including nitrocellulose).
Regarding claim 5, Nylese in view of Nazareth teaches the immune device comprising a first test line having an immobilized anti- I-hCG antibody, a second test line having an immobilized anti-βcf-hCG antibody, and a control line as outlined in detail above. Nylese also teaches that a positive response is indicated by formation of a band in one capture zones and a negative response is indicated when there is no band in any of the capture zones but bands are present in all of the control zones (Nylese, Par. 80). Nazareth teaches inspecting the test device to determine if the device indicates a positive result, i.e., accumulation of labeled sandwich complexes at the capture site (Nazareth, Par. 96). Both Nylese and Nazareth also disclosed that I-hCG is commonly used to detect a positive pregnancy (Nylese, Par. 80; Nazareth, Par. 4). Nazareth further teaches that hCG-.beta.cf can be used to detect positive pregnancy (Nazareth, Table 5) and detecting hCG-.beta.cf in addition to one or more other hCG isoforms can provide enhanced clinical sensitivity for detecting a pregnancy (Nazareth, Par. 15). Therefore, it would be obvious that Nylese in view of Nazareth teaches the claimed invention wherein the immune device determines that a pregnancy is present when the control line and the first test line (detecting I-hCG), the control line and the second test line (detecting βcf-hCG) or the control line and the first and second test lines emit a color (detecting both I-hCG and βcf-hCG).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nylese (US20100284857A1) in view of Nazareth (US20130164858A1) as applied to claim 1 above, in further view of Ahn et al. (KR 10-1250464 B1, Pub date: 4/15/2013, hereinafter “Ahn”).
Regarding claim 4, Nylese in view of Nazareth teaches the immune device wherein the wicking region absorbs the test sample. Nylese in view of Nazareth fails to teach the wicking region includes a porous support and an absorbent adsorbed on a fiber of the porous support.
Ahn teaches throughout the publication a method for diagnosing dementia from blood using the kit or immunochromatography strip (Page 4, 6th Paragraph from the top). In detail, Ahn teaches that the absorbent pad in the immunochromatography strip preferably includes a porous support and an absorbent dispersed in pores of the porous support or adsorbed or coated on the fiber yarn of the porous support (Page 7, 3rd paragraph from the bottom).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the teachings of Ahn, wherein the wicking region includes a porous support and an absorbent adsorbed on a fiber of the porous support, into the wicking region of the immune device of Nylese in view of Nazareth, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because Ahn teaches using the absorbent pad including a porous support and an absorbent adsorbed on a fiber of the porous support is preferred (Page 7, 3rd paragraph from the bottom), it is obvious additional absorbent adsorbed on a fiber of the porous support would improve the absorption ability of absorbent pad. 
One of skill in the art would have a reasonable expectation of success in combining Nylese in view of Nazareth with Ahn because they are all directed to using absorbent pad in an immunochromatography device.

Response to Arguments
Applicant's arguments filed on 09/16/2022 have been fully considered and are found persuasive. Therefore, the rejection based on Nam in view of Nazareth has been withdrawn. 
However, upon further consideration of the newly amended claims, a new ground of rejection is made in view of Nylese and Nazareth as outlined in the above rejection, which will not be repeated here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/REBECCA M GIERE/Primary Examiner, Art Unit 1677